          Case 2:20-cv-00540-AWA-LRL Document 1-5 Filed 10/30/20 Page 1 of 1 PageID# 48

PLAINTIFF:                 LOANCARE, LLC                                  CASE NUMBER:
DEFENDANT:                 PAYMAP, INC.



II.      TYPE OF CASE:
           TORTS                                               OTHER CIVIL


         Asbestos                  Adoption                               Appeal from Magistrate Court
         Professional                                                     Petition for Modification of Magistrate
                                   Contract
         Malpractice                                                      Sentence
         Personal Injury           Real Property                          Miscellaneous Civil

         Product Liability         Mental Health                          Other

         Other Tort                Appeal of Administrative Agency


III.     JURY DEMAND:              Yes        No
         CASE WILL BE READY FOR TRIAL BY
         (MONTH/YEAR):                                         October 2021


IV. DO YOU OR ANY OF YOUR CLIENTS OR WITNESSES IN THIS CASE REQUIRE                                           Yes
    SPECIAL ACCOMMODATIONS DUE TO A DISABILITY OR AGE?                                                        No

           Wheelchair accessible hearing room and other facilities
           Interpreter or other auxiliary aid for the hearing impaired
           Reader or other auxiliary aid for the visually impaired
           Spokesperson or other auxiliary aid for the speech impaired
           Other:




       Attorney Name: Eric T. Frye, Esquire (VA Bar #93252)          Representing:

                Firm: Cipriani & Werner, PC                               Plaintiff               Defendant
                      Laidley Tower, Suite 900
                      6411 Ivy Lane, Suite 600
             Address: Greenbelt, MD 20770                                 Cross-Complainant

           Telephone: (304) 341-0500                                      Cross-Defendant

                                                                     Dated:       10/30/2020

                                                               /s/ Eric T. Frye
                                                                                      Signature
         Pro Se
